DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 20150017471) in view of Yanagiya et al. (US 4634573).
Regarding claims 3-6, Shuto discloses a steel sheet having composition (abstract, claim 1)”

Instant claims 3 and 4 (wt. %)
Shuto (wt. %)
C
0.1-0.35
0.01-0.2
Si
0.01-0.13
0.001-2.5
Mn
0.3-0.8
0.1-4
P
0-0.02
0-0.1
S
0-0.03
0-0.03
Al
0.01-0.045
0.001-2
Cr
1.3-3
0-2
B
0.0005-0.004
0-0.002
Nb
0.003-0.08
0-0.06
N
0-0.008
0-0.01
Ti
0-0.005
0-0.3
Fe
Balance
Balance
Cu
0-0.5
0-1.2
Ni
0-0.5
0-0.6
V
0-0.1
0-0.2


As the component percentages of the prior art overlap or encompass the claimed percentages a prima facie case of obviousness exists. See MPEP 2144.05.
Further regarding the element inclusion percentage of Cr: Shuto discloses that the addition of Cr to the steel improves strength by quench-hardening when the Cr content is set to 0-2%, preferably 0.01% or more. Given this disclosure it would have been obvious to one of ordinary skill in the course of routine experimentation to have set the Cr percentage within the disclosed range of Shuto to achieve this advantageous effect, the Cr percentage also laying within the claimed range.  See MPEP 2144.05 (II)(A). 
Regarding the claimed formulae, as the ranges of Shuto overlap, encompass, or lie within the claimed ranges, it would have been obvious to one of ordinary skill in the course of routine experimentation to set Si, Cr, Mn percentages of the steel of Shuto such that the claimed formulae are 
Shuto does not explicitly teach that its steel has a deformation resistance of 779 MPa or less.
However, Shuto teaches a steel with composition of chemical constituents that overlap, encompass, or lie within the claimed chemical composition ranges, as discussed above, and is produced by a substantially similar process comprising casting (i.e. steelmaking) and hot rolling ([0141], [0173]). This process is substantially similar to that described in paragraph [0042] of the instant specification, which comprises steelmaking and hot rolling.
Thus, as Shuto teaches an overlapping composition and a substantially similar process of making, a deformation resistance of 779 MPa or less would have naturally flowed from the teachings of Shuto. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Shuto does not disclose the steel is in the form of a steel bar or round steel bar.
Yanagiya teaches a case hardening steel having similar composition to that of Shuto (and thus analogous to Shuto) where inventive examples were cast and rolled into a round bar (example II). 
As both Shuto and Yanagiya are directed towards case hardening steels it would have been obvious to one of ordinary skill to have rolled the steel of Shuto into a round bar as taught by Yanagiya, as the round bar shape facilitates testing of cracking, as taught by Yanagiya (example II), a problem that Shuto is concerned with (see Shuto [0108]). Further, absent evidence of criticality of the shape, it would have been an obvious design choice to the skilled artisan to roll a steel article to a shape known in art. See MPEP 2144.04.
. 
Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification discloses unexpected results and criticality of formula (2) relative to the combination of references. Applicant argues that Shuto is devoid of any teachings of formula (2) and the beneficial properties provided by satisfying formula (2), as disclosed in the instant specification. Applicant notes that none of Shuto’s examples satisfy formula (2). Applicant notes that claim 3 has been amended to recite a deformation resistance of 779 MPa or less, which is substantially less than the deformation resistance of Steel No. X (804 MPa).
In response, Examiner notes that Shuto does not explicitly teach the instantly claimed formula (2). However, Shuto teaches a steel with a composition that overlaps with the instantly claimed formula (2), as Shuto teaches overlapping ranges with respect to Si (0.001-2.5%, which overlaps with the instantly claimed 0.01-0.13%), and Mn (0.1-4%, which overlaps with the instantly claimed 0.3-0.8%), as shown in the table above. For example, when the steel of Shuto has 0.01% Si and 0.3% Mn, formula (2) is satisfied. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
In response to Applicant’s argument that none of Shuto’s examples satisfy formula (2), Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, .
In response to Applicant's argument that Shuto does not teach the beneficial properties provided by satisfying formula (2), Examiner notes that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicant’s argument that the specification discloses unexpected results and criticality of formula (2), Examiner notes that the data disclosed in the specification does not sufficiently demonstrate the criticality of formula (2).  
The data in Tables 1 and 2 does not provide sufficient evidence to demonstrate criticality of formula (2). Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Examiner notes that Steel No. X having a formula (2) value of 1.00 resulted in a deformation resistance of 804 MPa, which is just outside of the desired 779 MPa or less, which calls into question whether this result differs to an extent such that the difference is really unexpected. “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” “The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02. 
Furthermore, Examiner notes that Steel No. V satisfies formula (2), yet resulted in a deformation resistance of 780 MPa (see Tables 1-2 of instant specification), which is outside of the claimed range of 779 MPa or less. This appears to show that the claimed formula (2) is not in fact critical.
In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). For a showing of unexpected results to be probative of nonobviousness, an applicant must establish (1) that there actually is a difference between the results obtained by the claimed invention and the prior art, and (2) that the observed difference would have been considered unexpected by a person of ordinary skill in the art at the time of the invention. In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973) (citing In re Klosak, 455 F.2d 1077 (1972); In re D’Ancicco, 439 F.2d 1244 (1971)). Examiner notes that amending claim 3 to recite a deformation resistance of 779 MPa or less fails to establish (1) and (2) above, and thus fails to establish criticality of formula (2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANTHONY M LIANG/Examiner, Art Unit 1734